Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
5, 2019.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00051-CV


                          JOHN W. O'DOWD, Appellant

                                        V.

                     ANCORIAN PROPERTIES, LLC, Appellee

                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-54174


                           MEMORANDUM OPINION

      This is an appeal from a judgment signed October 15, 2018. On February 27,
2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.